                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DARRIN LAPINE,

        Plaintiff,
                                                                      Case No. 1:18-cv-102
 v.
                                                                      HON. JANET T. NEFF
 CORIZON INC., et al.,

        Defendants.
 ____________________________/


                                    OPINION AND ORDER

       Plaintiff filed this prisoner civil rights action pursuant to 42 U.S.C. § 1983 in January 2018.

Many of Plaintiff’s claims were dismissed on screening in February 2018, and the Complaint was

ordered to be served on Defendants Corizon Inc. (Corizon), Dominguez, Stieve, Friess, and Aiken,

who moved for summary judgment. The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation (R&R) on May 31, 2019, recommending that this Court grant

Defendants’ motions and close this case. The matter is presently before the Court on Plaintiff’s

objections to the Report and Recommendation. In accordance with 28 U.S.C. § 636(b)(1) and

FED. R. CIV. P. 72(b)(3), the Court has performed de novo consideration of those portions of the

Report and Recommendation to which objections have been made. Plaintiff also moves for

reconsideration of the Court’s screening decision.           The Court denies the motion for

reconsideration, denies the objections, and issues this Opinion and Order.

       In its February 2018 Opinion and Order, this Court determined that Plaintiff’s claims

against Defendants Mathews and Houtz were “distinct in time, place, and participants from
Plaintiff’s claims against the healthcare Defendants and, thus, are not properly joined to those

claims” (2/14/18 Op. & Order, ECF No. 4 at PageID.57). On April 15, 2019, Plaintiff moved for

reconsideration of this Court’s February 2018 Opinion and Order (ECF No. 47), requesting this

Court “join to this action again Defendant’s [sic] Mathews and Houtz” (id. at PageID.467).

Plaintiff’s motion is filed more than one year after the issuance of this Court’s decision. Moreover,

Plaintiff has not demonstrated a palpable defect by which the Court or the parties were misled, or

that a different disposition must result. See W.D. Mich. LCivR 7.5(a) (setting forth the grounds

for motions for reconsideration). For these reasons, Plaintiff’s motion is properly denied.

       Plaintiff delineates seven objections to the Magistrate Judge’s May 31, 2019 Report and

Recommendation. First, Plaintiff asserts that “the R&R is incorrect, the pleadings were not

properly reviewed, not referenced, the facts were not properly applied, and the case not properly

construed” (Pl. Objs., ECF No. 59 at PageID.578). Similarly, in his seventh objection, Plaintiff

asserts, in one sentence, that “[a]ll the pleadings Plaintiff filed, and the evidence presented

provided, defeat summary judgment and the R&R should be rejected” (id. at Page.580).

       Plaintiff’s first and seventh objections are properly denied. Asserting that the Report and

Recommendation is “incorrect” is too broad an assertion to constitute a valid objection to the

Magistrate Judge’s analyses of Defendants’ motions. See W.D. Mich. LCivR 72.3(b); Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995) (holding that “objections disput[ing] the correctness of

the magistrate’s recommendation but fail[ing] to specify the findings . . . believed [to be] in error”

are too general). Plaintiff’s mere disagreement with, and overly general objections to, the

Magistrate Judge’s Report and Recommendation do not warrant its rejection. In any event, the

Court notes that Plaintiff’s assertion is belied by the fact that the Magistrate Judge summarized the

relevant allegations in Plaintiff’s Complaint, properly stated the standard for reviewing motions



                                                  2
for summary judgment, and referenced the evidence that Plaintiff submitted in opposition to the

motions for summary judgment.

       In his second objection, Plaintiff argues that his April 8, 2019 affidavits “specifically

addressed the grievances Plaintiff filed, that were not responded to by Grievance Coordinator Tina

Stepp” (Pl. Objs., ECF No. 59 at PageID.578). Similarly, in his third objection, Plaintiff argues

that the grievances “were not properly evaluated” (id. at PageID.579). In his fifth objection,

Plaintiff points out that Stepp did not provide any affidavit “about her refusal to process at least 6

grievances” (id.). In his sixth objection, Plaintiff asserts, in one sentence without reference to the

Report and Recommendation, that “[w]hen a properly filed grievance is not timely responded to,

the remedies are exhausted” (id. at PageID.580).

       Plaintiff’s second, third, fifth and sixth objections are properly denied.          Plaintiff’s

arguments and accompanying affidavits were part of his responses to Defendants’ motions for

summary judgment (ECF Nos. 42-43, 48, 50). The Magistrate Judge thoroughly examined the

fifteen grievances that Plaintiff pursued, concluding that “with the exception of Plaintiff’s claim

that Defendant Friess improperly rescinded his wrist brace accommodation, Plaintiff has failed to

establish that there exists any factual dispute as to whether he has properly exhausted his claims

against [] Defendants [Stieve, Friess or Aiken]” (R&R, ECF No. 58 at PageID.570-575). The

Magistrate Judge concluded that while there was a factual dispute as to whether Plaintiff exhausted

his claim that Defendant Friess improperly rescinded his wrist brace accommodation, there was

no factual dispute precluding summary judgment in Friess’ favor on the merits of the claim (id. at

PageID.575-576). Plaintiff does not address—let alone demonstrate error in—the Magistrate

Judge’s alternative merits-based analysis.      In sum, Plaintiff’s second, third, fifth and sixth




                                                  3
objections fail to demonstrate any error in the Magistrate Judge’s ultimate conclusion that

Defendants Stieve, Aiken and Friess are entitled to judgment as a matter of law in their favor.

       Last, in his fourth objection, Plaintiff asserts, in one sentence, that grievance LCF 14-06-

734-12il exhausted his claim as to Defendant Dominguez, “not just RN Friess, as the Magistrate

states” (Pl. Objs., ECF No. 59 at PageID.579; R&R, ECF No. 58 at PageID.573). However, as

Defendant Dominguez points out in response (ECF No. 60 at PageID.587), Plaintiff’s fourth

objection is misplaced inasmuch as Defendant Dominguez did not move for summary judgment

based on exhaustion but on the merits of Plaintiff’s claim against him. Plaintiff’s fourth objection

is therefore properly denied.

       Accordingly, this Court adopts the Magistrate Judge’s Report and Recommendation as the

Opinion of this Court. As this Opinion and Order resolves the last pending claims in this case, a

Judgment will be entered consistent with this Opinion and Order. See FED. R. CIV. P. 58. Because

this action was filed in forma pauperis, this Court certifies, pursuant to 28 U.S.C. § 1915(a)(3),

that an appeal of this decision would not be taken in good faith. See McGore v. Wrigglesworth,

114 F.3d 601, 610 (6th Cir. 1997), overruled on other grounds by Jones v. Bock, 549 U.S. 199,

206, 211-12 (2007). Therefore:

       IT IS HEREBY ORDERED that the Objections (ECF No. 59) are DENIED and the

Report and Recommendation of the Magistrate Judge (ECF No. 58) is APPROVED and

ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants’ Motions for Summary Judgment (ECF

Nos. 36 & 44) are GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Reconsideration (ECF No. 47)

is DENIED.



                                                 4
       IT IS FURTHER ORDERED that this Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that an appeal of this decision would not be taken in good faith.



Dated: September 30, 2019                                      /s/ Janet T. Neff
                                                             JANET T. NEFF
                                                             United States District Judge




                                                 5
